UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-04993 Nicholas Limited Edition, Inc (Exact Name of Registrant as Specified in Charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jeffrey T. May, Senior Vice President, Secretary and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 12/31/2011 Date of Reporting Period: 09/30/2011 Item 1. Schedule of Investments. NICHOLAS LIMITED EDITION, INC. SCHEDULE OF INVESTMENTS (UNAUDITED) AS OF SEMPTEMBER 30, 2011 VALUE COMMON STOCKS 92.76% Consumer Discretionary - Automobiles & Components 1.06% 230,000 Modine Manufacturing Company * $ Consumer Discretionary - Durables & Apparel 3.80% 510,000 Liz Claiborne, Inc. * 2,550,000 55,000 Tupperware Brands Corporation 2,955,700 55,000 Vera Bradley, Inc. * 1,982,750 7,488,450 Consumer Discretionary - Media 1.43% 50,000 Morningstar, Inc. 2,822,000 Consumer Discretionary - Retailing 10.26% 105,000 Aaron's, Inc. 2,651,250 85,000 Ascena Retail Group, Inc. * 2,300,950 100,000 Body Central Corp. * 1,816,000 135,000 Express, Inc. * 2,739,150 55,000 Jos. A. Bank Clothiers, Inc. * 2,564,650 77,500 Monro Muffler Brake, Inc. 2,555,175 60,000 Ulta Salon, Cosmetics & Fragrance, Inc. * 3,733,800 105,000 Zumiez Inc. * 1,838,550 20,199,525 Consumer Discretionary - Services 2.53% 90,000 Caribou Coffee Company, Inc. * 1,063,800 145,000 Texas Roadhouse, Inc. 1,916,900 435,000 Wendy's Company (The) 1,996,650 4,977,350 Consumer Staples - Food & Staples Retailing 1.19% 37,500 PriceSmart, Inc. 2,337,000 Consumer Staples - Food, Beverage & Tobacco 1.41% 45,000 TreeHouse Foods, Inc. * 2,782,800 Consumer Staples - Household & Personal Products 0.92% 200,000 Prestige Brands Holdings, Inc. * 1,810,000 Energy 4.35% 70,000 Brigham Exploration Company * 1,768,200 22,500 Bristow Group Inc. 954,675 22,500 Dril-Quip, Inc. * 1,212,975 24,000 Lufkin Industries, Inc. 1,277,040 45,000 Rosetta Resources, Inc. * 1,539,900 30,000 SM Energy Company 1,819,500 8,572,290 Financials - Banks 4.49% 145,000 Associated Banc-Corp 1,348,500 74,000 Baylake Corp. 259,000 95,000 Community Bank System, Inc. 2,155,550 73,394 First Financial Bancorp. 1,012,837 170,513 FirstMerit Corporation 1,937,028 45,000 IBERIABANK Corporation 2,117,700 8,830,615 Financials - Diversified 3.29% 23,000 Affiliated Managers Group, Inc. * 1,795,150 180,000 Duff & Phelps Corporation - Class A 1,918,800 45,000 Eaton Vance Corp. 1,002,150 70,000 Waddell & Reed Financial, Inc. 1,750,700 6,466,800 Financials - Insurance 0.65% 47,500 HCC Insurance Holdings, Inc. 1,284,875 Financials - Real Estate 1.04% 290,000 Summit Hotel Properties, Inc. 2,047,400 Health Care - Equipment & Services 10.11% 139,000 Allscripts Healthcare Solutions, Inc. * 2,504,780 33,500 Computer Programs and Systems, Inc. 2,216,025 70,000 Cyberonics, Inc. * 1,981,000 120,000 DexCom, Inc. * 1,440,000 94,400 Insulet Corporation * 1,440,544 75,000 Masimo Corporation * 1,623,750 Page 1 104,550 Meridian Bioscience, Inc. 1,645,617 145,000 Merit Medical Systems, Inc. * 1,905,300 35,000 MWI Veterinary Supply, Inc. * 2,408,700 30,000 Neogen Corporation * 1,041,600 40,000 Sirona Dental Systems, Inc. * 1,696,400 19,903,716 Health Care - Pharmaceuticals, Biotechnology & Life Sciences 1.58% 49,500 Charles River Laboratories International, Inc. * 1,416,690 25,000 Techne Corporation 1,700,250 3,116,940 Industrials - Capital Goods 8.95% 120,000 Beacon Roofing Supply, Inc. * 1,918,800 42,650 Graco Inc. 1,456,071 105,000 II-VI Incorporated * 1,837,500 31,500 Middleby Corporation (The) * 2,219,490 32,500 MSC Industrial Direct Co., Inc. - Class A 1,834,950 65,000 RBC Bearings Incorporated * 2,209,350 45,000 Regal-Beloit Corporation 2,042,100 75,000 Robbins & Myers, Inc. 2,603,250 73,125 Sun Hydraulics Corporation 1,490,287 17,611,798 Industrials - Commercial & Professional Services 10.70% 65,000 Copart, Inc. * 2,542,800 60,000 Exponent, Inc. * 2,479,800 127,500 Healthcare Services Group, Inc. 2,057,850 95,000 Huron Consulting Group Inc. * 2,957,350 50,000 ICF International, Inc. * 940,500 37,000 IHS Inc. - Class A * 2,767,970 325,000 InnerWorkings, Inc. * 2,548,000 125,000 Mobile Mini, Inc. * 2,055,000 160,000 Standard Parking Corporation * 2,502,400 50,000 Swisher Hygiene, Inc. * 202,500 21,054,170 Industrials - Transportation 2.13% 75,000 Hub Group, Inc. - Class A * 2,120,250 120,000 Marten Transport, Ltd. 2,068,800 4,189,050 Information Technology - Hardware & Equipment 3.91% 200,000 Ceragon Networks Ltd. * 1,910,000 115,000 Finisar Corporation * 2,017,100 73,500 FLIR Systems, Inc. 1,841,175 295,000 Intermec, Inc. * 1,923,400 7,691,675 Information Technology - Semiconductors & Semiconductor Equipment 4.64% 85,000 CEVA, Inc. * 2,066,350 140,000 Cirrus Logic Inc. * 2,063,600 120,000 OmniVision Technologies, Inc. * 1,684,800 240,000 RF Micro Devices, Inc. * 1,521,600 100,000 Skyworks Solutions, Inc. * 1,794,000 9,130,350 Information Technology - Software & Services 10.79% 47,500 ANSYS, Inc. * 2,329,400 120,000 Bottomline Technologies (de), Inc. * 2,416,800 27,500 Concur Technologies, Inc. * 1,023,550 197,300 Echo Global Logistics, Inc. * 2,624,090 25,000 FactSet Research Systems Inc. 2,224,250 115,000 Fortinet * 1,932,000 80,000 Jack Henry and Associates, Inc. 2,318,400 5,000 MercadoLibre, Inc. 268,750 54,500 MICROS Systems, Inc. * 2,393,095 20,000 Quality Systems, Inc. 1,940,000 80,000 SolarWinds, Inc. * 1,761,600 21,231,935 Materials 3.53% 58,500 AptarGroup, Inc. 2,613,195 110,000 RPM International, Inc. 2,057,000 70,000 Sensient Technologies Corporation 2,278,500 6,948,695 TOTAL COMMON STOCKS (cost $154,945,876) 182,581,234 Page 2 SHORT -TERM INVESTMENTS 7.29% Commercial Paper - 6.41% $ Bacardi-Martini B.V. 10/03/11, 0.31% 1,000,000 1,105,000 Thermo Fisher Scientific Inc. 10/03/11, 0.25% 1,105,000 1,625,000 NBCUniversal Media, LLC 10/04/11, 0.34% 1,624,985 1,000,000 Sara Lee Corporation 10/05/11, 0.30% 999,983 1,000,000 Bacardi U.S.A., Inc. 10/06/11, 0.34% 999,972 1,000,000 Sara Lee Corporation 10/06/11, 0.21% 999,983 1,025,000 Stanley Black & Decker Inc. 10/07/11, 0.27% 1,024,969 1,000,000 Integrys Energy Group, Inc. 10/12/11, 0.25% 999,937 1,000,000 Integrys Energy Group, Inc. 10/13/11, 0.25% 999,931 900,000 NBCUniversal Media, LLC 10/14/11, 0.34% 899,906 750,000 VW Credit, Inc. 10/17/11, 0.33% 749,904 1,225,000 Viacom Inc. 10/18/11, 0.36% 1,224,816 - 12,629,386 Variable Rate Security - 0.88% 1,730,694 American Family Financial Services, Inc.(1) 10/01/11, 0.10% 1,730,694 TOTAL SHORT-TERM INVESTMENTS (cost $14,360,080) 14,360,080 TOTAL SECURITY HOLDINGS (cost $169,305,956) - 100.05% 196,941,314 LIABILITIES, NET OF OTHER ASSETS - (0.05)% (108,089 ) TOTAL NET ASSETS (basis of percentages disclosed above) - 100% $196,833,225 * Non-income producing. (1) Subject to a demand feature as defined by the Securities and Exchange Commission. As of September 30, 2011, investment cost for federal tax purposes was $169,707,180 and the tax basis components of unrealized appreciation/depreciation were as follows: Unrealized appreciation $ 41,849,642 Unrealized depreciation (14,615,508 ) Net unrealized appreciation 27,234,134 For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Various inputs are used in determining the value of the Fund's investments relating to Finanacial Accounting Standard No. 157. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. Level 1 - quoted prices in active markets for identical investments Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2011 in valuing the Fund’s investments carried at value: Valuation Inputs Investments in Securities Level 1 - Common Stocks(1) $ Level 2 - Commercial Paper 12,629,386 Variable Rate Security 1,730,694 Level 3 - None - Total $196,941,314 (1) See Schedule above for further detail by industry. Page 3 Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas Limited Edition, Inc. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: 11/07/2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: 11/07/2011 By: /s/ Jeffrey T. May Name: Jeffrey T. May Title: Principal Financial Officer Date: 11/07/2011
